PER CURIAM.
Stephen Anthony Indelicato appeals the denial of his motion for postconviction relief filed pursuant to Florida Rule Criminal Procedure 3.850. Having carefully reviewed the record, we find that the trial judge’s conclusions are supported by competent, substantial evidence. Stephens v. State, 748 So.2d 1028 (Fla.1999). There is adequate record support for the trial judge’s conclusion that trial counsel’s performance did not fall below the standard set forth in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
AFFIRMED.
THOMPSON, PLEUS and ORFINGER, JJ., concur.